  2$2+     5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH 6KRUW)RUP
              6KHHW5HYLVHGE\:$('211



                                       81,7('67$7(6',675,&7&2857                                                                 FILED IN THE
                                                                                                                                U.S. DISTRICT COURT
                                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                         Eastern District of Washington

           81,7('67$7(62)$0(5,&$
                                                                                                                           Dec 12, 2019
                                                                                 Judgment in a Criminal Case
                                                                                 (For a Petty Offense)²6KRUW)RUP              SEAN F. MCAVOY, CLERK
                      Y
             OSCAR AMBROSIO-LOPEZ                                                &DVH1R     2-19-CR-00163-TOR-1

                                                                                 8601R 21501085
                                                                                 Katherine Westerman
                                                                                                        'HIHQGDQW¶V$WWRUQH\
  THE DEFENDANT:

  ✔ THE DEFENDANTSOHDGHGJXLOW\WRFRXQW V
  G                                                                      1 of the Information Superseding Indictment
  7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV


  Title & Section                 Nature of Offense                                                       OffenseEnded                   Count
8 USC § 1325(a)(1)               Unlawful Entry Into the United States                                     10/03/2019                     1s




  ✔ &RXQW V
  G                 in the Indictment                                     G LV     ✔DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV
                                                                                   G
 ,035,6210(17
 'HIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH86%3WREHLPSULVRQHGIRUDWRWDOWHUPRIWLPHVHUYHG GD\V 
 CRIMINAL MONETARY PENALTIES
           $OOFULPLQDOPRQHWDU\SHQDOW\SD\PHQWVDUHGXHLPPHGLDWHO\SD\DEOHWRWKH&OHUNRI&RXUW
                                                    Assessment3URFHVVLQJ)HHFine
  Total:                                            10.00                                   0.00


  /DVW)RXU'LJLWVRI'HIHQGDQW¶V6RF6HF1R                                                          12/12/2019
                                                                                                   'DWHRI,PSRVLWLRQRI-XGJPHQW
                                                                                                   '
                                                                                                   'D WHRI,PSRVLWLRQ
                                                                                                                     Q RI
                                                                                                                        I -XGJ
                                                                                                                             J P HQ
  'HIHQGDQW¶V<HDURI%LUWK        1983

  &LW\DQG6WDWHRI'HIHQGDQW¶V5HVLGHQFH                                                               6LJQDWXUHRI-XGJH
  Othello, Washington
                                                                               Hon. Thomas O. Rice            Chief Judge, U.S. District Court
                                                                                                       1DPHDQG7LWOHRI-XGJH

                                                                                                           12/12/2019
                                                                                                                'DWH
